DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, recites “the pair of flat areas of each of the first expansion
element part and the second expansion element part are offset from one another.”  Offset is a relative term.  How are the pair of flat areas offset?  Are the pair offset relative to each other or are the pair on the first element part offset to the pair on the second element part?  As written, the claim is left up to an interpretation that may or may not be supported by applicant’s specification. Therefore, the claim, as written is vague and indefinite and rejected as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,441,401 to Steinkamp et al.
Regarding claim 1, Steinkamp ‘401 discloses an antenna device for a vehicle, comprising: a base plate 104; an expansion element 100 formed by a first expansion element part 128 and a second expansion element part 132 mated with the first expansion element part, each of the first expansion element part and the second expansion element part has a flat area 172, a side arm 160 protruding at an angle from the flat area, and a laterally open breakthrough 174 in the flat area 172; and an actuating element 116 cooperating with the base plate 104 and the expansion element 100, the laterally open breakthrough 174 of each of the first expansion element part and the second expansion element part when mated forms a single passage opening for the actuating element 116.
Regarding claim 4, Steinkamp ‘401 discloses wherein each of the first expansion element part and the second expansion element part has a pair of flat areas 172.

    PNG
    media_image1.png
    168
    513
    media_image1.png
    Greyscale

Regarding claim 5, Steinkamp ‘401 discloses wherein the pair of flat areas of each of the first expansion element part 128 and the second expansion element part 132 are offset from one another.  The flat areas of the first expansion element are offset from the pair of flat areas of the second element part because the parts themselves are mounted with the flat areas and side arms in an offset manner (Fig. 4 - stacked and perpendicular), as best understood.
Regarding claim 6, Steinkamp ‘401 discloses wherein each of the first expansion element part and the second expansion element part has an angled edge area around the flat area 172. See annotation below.

    PNG
    media_image2.png
    158
    479
    media_image2.png
    Greyscale

Regarding claim 7, Steinkamp ‘401 discloses wherein the side arm 160 has an angled region 162 oriented in a longitudinal direction of the side arm 160. 
Regarding claim 8, Steinkamp ‘401 discloses wherein the angled region 162 ends at a distance from a front end of the side arm 160. 
Regarding claim 9, Steinkamp ‘401 discloses wherein the angled region 162 has an arcuate shape at a front end. 

Regarding claim 11, Steinkamp ‘401 discloses wherein each of the first expansion element part 128 and the second expansion element part 132 are formed from a plastic material (col. 3, lines 35-37; col. 6, lines 44-49).
Regarding claim 12, Steinkamp ‘401 discloses wherein each of the first expansion element part and the second expansion element part are formed from a metal substance (col. 3, lines 35-37; col. 6, lines 44-49).
Regarding claim 13, Steinkamp ‘401 discloses wherein the first expansion element part 128 and the second expansion element part 132 are identical parts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,441,401 to Steinkamp et al. in view of US 7,436,367 to Blickle.
Regarding claim 2, Steinkamp ‘401 discloses a mount for an antenna including the base plate 104, the first expansion element part 128 and the second expansion element part 132 attached relative to the base plate 104 for mounting the antenna to a vehicle.
Blickle ‘367 teaches a mount for an antenna further comprising a spring element 8 provided that produces the necessary gripping force by means of a prestressed spring element. This spring element 
Regarding claim 3, Steinkamp ‘401, as modified, where Blickle ‘367 discloses wherein the spring element is a spiral spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art is cited for its similar structures and/or environment to the instant application and could be used in subsequent office actions.  The list is as follows: US-20080074342-A1 OR US-20030231140-A1 OR US-20180309184-A1 OR US-8511634-B2 OR US-10964999-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MONICA E MILLNER/Primary Examiner, Art Unit 3632